DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 9-12, 14-20, and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “perception of flicker to mimic natural light through a canopy of foliage” in claim 1 is a relative term which renders the claim indefinite. The term “to mimic natural light through a canopy of foliage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Another consideration is whether the invention produces a “concrete” result. Usually, this question arises when a result cannot be assured. In other words, the process must have a result that can be substantially repeatable or the process must substantially produce the same result again. In re Swartz, 232 F.3d 862, 864, 56 USPQ2d 1703, 1704 (Fed. Cir. 2000). Natural light through a canopy of foliage is very general and can be done with a wide variety of wavelengths and flicker rates, therefore rendering the claim limitation as indefinite. Examiner suggests defining that term more specifically. 
Claims 2-4, 6-7, 9-12, and 14-15 are rejected based on their dependency on claim 1.
Claim 6 recites the limitation "The ocular light therapy arrangement of claim 5" in line 1.  There is insufficient antecedent basis for this limitation in the claim, because it depends on cancelled claim 5. Examiner will interpret as “The ocular light therapy arrangement of claim 1” and suggests amending. 
The term “perception of flicker to mimic natural light through a canopy of foliage” in claim 16 is a relative term which renders the claim indefinite. The term “to mimic natural light through a canopy of foliage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Another consideration is whether the invention produces a “concrete” result. Usually, this question arises when a result cannot be assured. In other words, the process must have a result that can be substantially repeatable or the process must substantially produce the same result again. In re Swartz, 232 F.3d 862, 864, 56 USPQ2d 1703, 1704 (Fed. Cir. 2000). Natural light through a canopy of foliage is very general and can be done with a wide variety of wavelengths and flicker rates, therefore rendering the claim limitation as indefinite. Examiner suggests defining that term more specifically. 
Claims 17-19 are rejected based on their dependency on claim 16.
The term “perception of flicker to mimic natural light through a canopy of foliage” in claim 20 is a relative term which renders the claim indefinite. The term “to mimic natural light through a canopy of foliage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Another consideration is whether the invention produces a “concrete” result. Usually, this question arises when a result cannot be assured. In other words, the process must have a result that can be substantially repeatable or the process must substantially produce the same result again. In re Swartz, 232 F.3d 862, 864, 56 USPQ2d 1703, 1704 (Fed. Cir. 2000). Natural light through a canopy of foliage is very general and can be done with a wide variety of wavelengths and flicker rates, therefore rendering the claim limitation as indefinite. Examiner suggests defining that term more specifically. 
Claims 22-27 are rejected based on their dependency on claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 22-23, 25, and 27 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO 2018/152255 Broeng et al., hereinafter “Broeng” (cited previously).
Regarding claim 20, Broeng discloses an ocular light therapy arrangement for treating a user having a neurologic disorder (Abstract), comprising: a light emitting device that emits a light (Figure 1, element 100) having a flicker index (Para 21 that discloses a blinking frequency and Para 232) of less than or equal to about 2.0 (The lights in Broeng are flickering as shown above, a flicker index is known to be represented on a scale from 0-1, see https://www.lumenpulse.com/knowledge/flicker#:~:text=Flicker%20index%20is%20typically%20represented,representing%20a%20lower%20flicker%20perceptibility.&text=The%20latest%20flicker%20measurement%20techniques,Flicker%20Index%20and%20Flicker%20Percentage. that states “Flicker index is typically represented on a 0-1 scale, with a lower score representing a lower flicker perceptibility.” So, given that the light is flickering, the flicker index will inherently be less than 2.0, examiner suggests giving the exact index to overcome this) at a first wavelength of within a first range of from about 500 nm to about 565 nm (Para 16 and 62), and at a second wavelength of within a second range of from about 700 nm to about 1 mm (Para 12), such that the light has a targeted perception of flicker to mimic natural light through a canopy of foliage (See arguments section for an explanation of intended use) and is effective to reduce neurologic disorder symptoms (Abstract) by reducing stimulation of the user's retina and brain cortex (Para 9, 197, and 258).
Regarding claim 22, Broeng discloses the light has less than or equal to about 6% flicker (Para 54) within the wavelength range of from about 500 nm to about 565 nm (Para 16 and 62).
Regarding claim 23, Broeng discloses the light has less than or equal to about 5% flicker (Para 54).
Regarding claim 25, Broeng discloses the light emitting device (Figure 1, element 100) only emits the light with a wavelength range of between about 480 nm and about 600 nm (Para 16 and 60-62; from 520 to 570 is disclosed).
Regarding claim 27, Broeng discloses a base member configured to be releasably received within a light bulb socket (Consider Para 183, 180 and https://www.researchgate.net/figure/Figure-1-An-Incandescent-light-bulb_fig1_267598738 where the image down below was retrieved. It is said in the Broeng reference that a lamp could be a tungsten bulb which is known in the art as shown in the figure down below to have a base member 9); a housing member coupled to the base member (Figure 1, element 101); and a diffuser coupled to the base member and cooperating with the base member to define an interior space (This is Figure 1, element 108 or the element 1 of the image down below), wherein the light emitting device is located within the interior space (See figure 1, showing the lamp in the interior space of element 100, but also look at elements 3-6 that emit the light in the image below that are also within an interior space).

    PNG
    media_image1.png
    202
    306
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 12, 14-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/152255 Broeng et al., hereinafter “Broeng”, in view of US 2009/0005837 Olmstead, hereinafter “Olmstead” (cited previously).
Regarding claim 1, Broeng discloses an ocular light therapy arrangement for treating a user having a neurologic disorder (Abstract), comprising: a light emitting device (Figure 1, element 100) that emits a light having a flicker rate (Para 21 that discloses a blinking frequency and Para 232) only at a first wavelength of within a first range of from about 500 nm to about 565 nm (Para 16 and 62), and at a second wavelength of within a second range of from about 700 nm to about 1 mm (Para 12), such that the light has a targeted perception of flicker to mimic natural light through a canopy of foliage (See arguments section for an explanation of intended use) and is effective to reduce neurologic disorder symptoms (Abstract) by reducing stimulation of the user's retina and brain cortex (Para 9, 197, and 258).
Broeng does not disclose a flicker rate of less than or equal to about 2 Hz and/or greater than or equal to about 85,000 Hz. 
However, Olmstead discloses a device that flickers light into the eyes of a user (Abstract) to reduce neurologic disorder symptoms (Abstract and Para 51) and teaches a flicker rate of less than or equal to about 2 Hz and/or greater than or equal to about 85,000 Hz (Para 18 discloses 1 Hz).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a flicker rate within the specific range disclosed by Olmstead, in the invention of Broeng, in order to allow the light to travel into the retina and excite the neurochemistry of the brain (Olmstead; Para 32).
Regarding claim 2, Broeng discloses the first range is between 500 nm and 565 nm (Para 16 and 62).
Regarding claim 3, Broeng discloses the first range is between 510 nm and 550 nm (Para 16 and 62; 540 nm).
Regarding claim 4, Broeng discloses the wavelength is about 525 nm (Para 16 and 62; from 520 to 570 is disclosed).
Regarding claim 6, Broeng discloses the flicker rate (Para 21 that discloses a blinking frequency and Para 232) is zero Hz (Para 174 and 183 disclose on and off switches for the light, when the light is off, 0 Hz is inherent).
Regarding claim 7, Broeng discloses the light emitting device (Figure 1, element 100) comprises a light emitting diode (Para 100 and 180).
Regarding claim 12, Broeng discloses a base member configured to be releasably received within a light bulb socket (Consider Para 183, 180 and https://www.researchgate.net/figure/Figure-1-An-Incandescent-light-bulb_fig1_267598738 where the image down below was retrieved. It is said in the Broeng reference that a lamp could be a tungsten bulb which is known in the art as shown in the figure down below to have a base member 9); a housing member coupled to the base member (Figure 1, element 101); and a diffuser coupled to the base member and cooperating with the base member to define an interior space (This is Figure 1, element 108 or the element 1 of the image down below), wherein the light emitting device is located within the interior space (See figure 1, showing the lamp in the interior space of element 100, but also look at elements 3-6 that emit the light in the image below that are also within an interior space).

    PNG
    media_image1.png
    202
    306
    media_image1.png
    Greyscale

Regarding claim 14, Broeng discloses the second range is between about 710 nm and about 850 nm (Para 12 and 64).
Regarding claim 15, Broeng discloses the neurologic disorder symptoms (Abstract). 
Broeng does not disclose neurologic disorder symptoms of a migraine.
However, Olmstead teaches neurologic disorder symptoms of a migraine (Para 50-51). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the treatment of Migraine as disclosed by Olmstead, in the invention of Broeng, in order to reduce the symptoms of a migraine given it treats the same neurologic disorders (Olmstead; Para 50-51).
Regarding claim 16, Broeng discloses a method for treating a neurological disorder of a user with an ocular light therapy arrangement (Para 13 and Abstract), comprising: providing a light emitting device (Figure 1, element 100); actuating the light emitting device such that the light emitting device produces a light having a flicker rate (Para 21 that discloses a blinking frequency and Para 232, see also para 111) only at a first wavelength of within a first range of from about 500 nm to about 565 nm (Para 16 and 62) and at a second wavelength of within a second wavelength range of from about 700 nm to about 1 mm (Para 12), such that the light has a targeted perception of flicker to mimic natural light through a canopy of foliage (See arguments section for an explanation of intended use) and; and positioning the light emitting device such that the light emitted from the light emitting device illuminates a space occupied by the user (Para 11, 107, and 227), wherein the light is effective to reduce neurologic disorder symptoms (Abstract) by reducing stimulation of the user's retina and brain cortex (Para 9, 197, and 258).
Broeng does not disclose a flicker rate of less than or equal to about 2 Hz and/or greater than or equal to about 85,000 Hz. 
However, Olmstead discloses a device that flickers light into the eyes of a user (Abstract) to reduce neurologic disorder symptoms (Abstract and Para 51) and teaches a flicker rate of less than or equal to about 2 Hz and/or greater than or equal to about 85,000 Hz (Para 18 discloses 1 Hz).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a flicker rate within the specific range disclosed by Olmstead, in the invention of Broeng, in order to allow the light to travel into the retina and excite the neurochemistry of the brain (Olmstead; Para 32).
Regarding claim 17, Broeng discloses the first range is between 500 nm and 565 nm (Para 16 and 62).
Regarding claim 18, Broeng discloses the flicker rate (Para 21 that discloses a blinking frequency and Para 232). 
Broeng does not disclose the flicker rate is less than or equal to about 1 Hz.
However, Olmstead teaches the flicker rate is less than or equal to about 1 Hz (Para 18 discloses 1 Hz).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a flicker rate within the specific range disclosed by Olmstead, in the invention of Broeng, in order to allow the light to travel into the retina and excite the neurochemistry of the brain (Olmstead; Para 32).
Regarding claim 19, Broeng discloses this second range is between about 710 nm and 850 nm (Para 12 and 64).
Regarding claim 24, Broeng discloses the light has a flicker rate (Para 21 that discloses a blinking frequency and Para 232) within the wavelength range of from about 500 nm to about 565 nm (Para 16 and 62).
Broeng does not disclose a flicker rate of less than or equal to about 2 Hz 
However, Olmstead discloses a device that flickers light into the eyes of a user (Abstract) to reduce neurologic disorder symptoms (Abstract and Para 51) and teaches a flicker rate of less than or equal to about 2 Hz (Para 18 discloses 1 Hz).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a flicker rate within the specific range disclosed by Olmstead, in the invention of Broeng, in order to allow the light to travel into the retina and excite the neurochemistry of the brain (Olmstead; Para 32).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/152255 Broeng et al., hereinafter “Broeng”, in view of US 2009/0005837 Olmstead, hereinafter “Olmstead”, further in view of US 2019/0209806 Allen et al., hereinafter “Allen” (cited previously).
Regarding claim 9, Broeng discloses the light emitting device (Figure 1, element 100) is configured to have an output (See Para 33). 
Broeng does not disclose an output of between about 1 lumen and about 1000 lumen.
However, Allen discloses a system that includes light therapy (Para 110, 113, and 291) and teaches an output of between about 1 lumen and about 1000 lumen (See Table 7, light output at least 600 lumens).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the light output in lumens as taught by Allen, in the invention of Broeng, in order to describe the amount of light that will be perceived by the user (Allen; Para 305 and Table 7).
Regarding claim 10, Broeng discloses the output (See Para 33) of the light emitting device (Figure 1, element 100). 
Broeng does not disclose an output of between about 300 lumen and about 600 lumen.
However, Allen teaches an output of between about 300 lumen and about 600 lumen (See Table 7, light output at least 600 lumens).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the light output in lumens as taught by Allen, in the invention of Broeng, in order to describe the amount of light that will be perceived by the user (Allen; Para 305 and Table 7).
Regarding claim 11, Broeng discloses the light emitting device (Figure 1, element 100) is configured to have an output (See Para 33).
Broeng does not disclose an output of greater than or equal to about 600 lumen.
However, Allen teaches an output of greater than or equal to about 600 lumen (See Table 7, light output at least 600 lumens).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the light output in lumens as taught by Allen, in the invention of Broeng, in order to describe the amount of light that will be perceived by the user (Allen; Para 305 and Table 7).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/152255 Broeng et al., hereinafter “Broeng”, in view of US 2019/0209806 Allen et al., hereinafter “Allen” (both cited previously).
Regarding claim 26, Broeng discloses the light emitting device (Figure 1, element 100) is configured to have an output (See Para 33). 
Broeng does not disclose an output of between about 300 lumen and about 600 lumen.
However, Allen teaches an output of between about 300 lumen and about 600 lumen (See Table 7, light output at least 600 lumens).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the light output in lumens as taught by Allen, in the invention of Broeng, in order to describe the amount of light that will be perceived by the user (Allen; Para 305 and Table 7).

Response to Arguments
Applicant’s arguments have been fully considered but are moot because the new ground of rejection.
See above 112 (b) rejections for indefiniteness and antecedent basis. 
In response to applicant's argument that “such that the light has a targeted perception of flicker to mimic natural light through a canopy of foliage” is not taught by the references, examiner respectfully disagrees. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. It is respectfully submitted that the recitation "such that the light has a targeted perception of flicker to mimic natural light through a canopy of foliage" is an intended use recitation that fails to further define the claimed invention over that of the prior art and is therefore given no patentable weight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792